J-S10044-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARGARET E. FITZPATRICK                    :
                                               :
                       Appellant               :   No. 1318 MDA 2020

         Appeal from the Judgment of Sentence Entered August 17, 2020
    In the Court of Common Pleas of Cumberland County Criminal Division at
                        No(s): CP-21-CR-0000497-2019


BEFORE: MURRAY, J., McLAUGHLIN, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                              FILED MAY 24, 2021

        Margaret E. Fitzpatrick (Fitzpatrick) appeals from the judgment of

sentenced imposed in the Court of Common Pleas of Cumberland County (trial

court) after her plea of nolo contendere to misdemeanor Theft by Unlawful

Taking, 18 Pa.C.S. § 3921(a). Fitzpatrick argues that the trial court erred in

denying her motion to withdraw her plea because it was not voluntarily given

and she is innocent. We affirm.

        We take the following factual background and procedural history from

our independent review of the record and the trial court’s December 18, 2020

opinion.




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S10044-21


                                       I.

      On April 16, 2018, Detective Ray Taylor and Chief County Detective

Jonathan Mays were assigned to review a case involving 82 year-old

Cumberland County Manor Care resident Frances Baker (Baker) after an April

11, 2018 hearing in the Court of Common Pleas of Cumberland County

regarding her need for guardianship due to her mental health and inability to

care for herself without assistance.    There also were questions concerning

money withdrawals from Baker’s bank accounts.

      On April 25, 2018, the detectives met with Mary Fox (Fox) at the

Cumberland County Office of Aging who advised that she had received a report

from a source that Baker might be the victim of theft.      Before the court

assigned guardianship, Fitzpatrick managed Baker’s affairs through a power

of attorney. After conducting a review of Baker’s account, Fox noticed two

large check withdrawals from Baker’s account payable to Mediation Ministries

and Litigation Services (MMLS). Fitzpatrick is the sole founder of MMLS, which

advertises itself as an organization providing pro bono legal services to

underprivileged individuals. The first check withdrawal, dated September 29,

2017, was for $7,500, and the second, dated March 8, 2018, was for $10,000.

(See Affidavit of Probable Cause, 1/15/19, at 1-2).

      On September 7, 2018, when Fitzpatrick met with detectives, she

claimed that the $7,500 check was for a realtor’s commission after the sale of

Baker’s property that the realtor said he wanted to donate to MMLS. However,


                                       -2-
J-S10044-21


when detectives met with the realtor, he told them he did not know anything

about a donation to MMLS and, in fact, he had donated his services to Baker

and did not ask for any commission from her.        Fitzpatrick stated that the

$10,000 check was for expenses arising from services provided by MMLS for

Baker’s case, although such services were advertised as pro bono. A review

of MMLS’s financial records indicated the funds donated to MMLS were solely

controlled by Fitzpatrick. (See id. at 2-3).

       On January 15, 2019, the Commonwealth charged Fitzpatrick with two

counts each of Theft by Unlawful Taking as felonies of the first degree and

Access Device Fraud as third-degree felonies. She filed a pre-trial motion to

dismiss the charges that was denied.

       At the August 17, 2020 Call of the List1 before President Judge Edward

E. Guido (Judge Guido),2 the following conversation occurred:

       THE COURT: What are the charges []?

       [Senior Assistant District Attorney] MS. METZGER: Your Honor,
       the theft offense, she did take money from-she had a power-of-
       attorney and did take money from that person’s account. The


____________________________________________


1 ‘“Call of the List’ in Cumberland County is held the morning of jury selection
for cases previously called for a jury trial at a pre-trial conference. The
purpose of Call of the List is to finalize any last-minute negotiations between
parties, for defendants to understand any plea offers tendered, and to call
cases for trial while placing on the record the expected number of days, etc.”
(Commonwealth’s Brief, at 4 n.3).

2President Judge Edward E. Guido presided over the Call of the List. Judge
Christylee L. Peck presided over the Guilty Plea proceedings later that day.


                                           -3-
J-S10044-21


     offer is for M-1 with an agreement of probation for 5 years with
     early termination once she pays off the restitution.

     THE COURT: What are the guidelines?

     MS. METZGER: The guidelines are …

     THE COURT: How much was stolen?

     MS. METZGER: I’m sorry?

     THE COURT: How much is alleged to have been stolen?

     MS. METZGER: 17,000.00, Your Honor.

     THE COURT: Ms. Fitzpatrick, you’re not going to take that for
     probation?

     [FITZPATRICK]: I can’t hear what you’re saying. I’m sorry, Your
     Honor.

     THE COURT: The offer is a probationary sentence. You want a
     trial on this?

     [FITZPATRICK]: I’m not sure I understand, sir.

     THE COURT: If you go to trial and you’re convicted Ms. Fitzpatrick-
     it won’t be my case, because I’ll be recused-but it is almost certain
     you will end up in jail. They are making an offer to give you
     probation.

     [FITZPATRICK]: Oh, okay.

     THE COURT: With the opportunity to pay the money back within
     5 years. Do you understand that?

     [FITZPATRICK]: I think so.

     THE COURT: All right.

     MS. METZGER: RS to 9 on the Felony 3, Your Honor.




                                     -4-
J-S10044-21


      THE COURT: All right. Well, 17,500.00 almost guarantees she’s
      going to jail. I won’t be doing the sentencing, but-all right. Go
      talk to those two clients.

(N.T. Call of the List, 8/17/20, at 3-4).

      Later that day, in Judge Peck’s courtroom, Fitzpatrick entered a nolo

contendere plea to the charge of Theft by Unlawful Taking as a misdemeanor

in the first degree in exchange for the Commonwealth withdrawing all the

other felony charges. Before entering the plea, counsel assisted Fitzpatrick in

answering a 16-question written colloquy.       In that document, Fitzpatrick

confirmed that she reads, writes and understands the English language, she

understood the charges against her as stated in the Information, and that by

pleading nolo contendere, she was giving up her right to a trial and had limited

appellate rights. She also affirmed that no threats or promises had been made

to persuade her to enter the plea and that the decision to plead nolo

contendere was hers alone. (See Written Nolo Contendere Colloquy Form,

8/17/20, at 2-3).

      At the plea hearing, counsel advised the court that Fitzpatrick “feels that

in her scope of her power of attorney she was acting appropriately, but she

understands the evidence against her.” (N.T. Plea Hearing, 8/17/20, at 2).

She told the court that Fitzpatrick had “done a lot of charitable work in the

community throughout the course of her career” and is “dealing with a lot of

health issues. She doesn’t want to take this to trial and risk having a felony




                                      -5-
J-S10044-21


and more serious consequences today. So she would like to pay back the

restitution as she’s able and take responsibility for this.” (Id. at 3-4).

      After the Commonwealth recited the facts, the court engaged in a

colloquy with Fitzpatrick. Fitzpatrick admitted that the Commonwealth could

prove the recited facts against her beyond a reasonable doubt, and that she

understood what it had to prove to establish her guilt of theft and the

maximum penalty that could be imposed. She agreed that she was pleading

no contest to one count of theft as a misdemeanor and the Commonwealth

would dismiss the rest of the charges against her.       When the court asked

Fitzpatrick if anyone had made any threats or promises to induce her plea or

if she was under the influence of drugs or alcohol that rendered her unable to

understand what is going on, she answered, “No, Your Honor.” Fitzpatrick

stated she understood that the sentence would be five years of probation.

Finally, the court confirmed again that Fitzpatrick wished to plead no contest

to theft. When given the opportunity to speak to the court, Fitzpatrick thanked

both the court and counsel, stating that she understood how overwhelmed

they can be since she was a former employee of MidPenn Legal Services. (See

id. at 4-5).

      Fitzpatrick agreed to be sentenced that day, and, consistent with the

plea agreement, the court sentenced her to pay the costs of prosecution, a

$100 fine, restitution to Baker in the amount of $17,500 and up to five years

of probation.   It also noted that Fitzpatrick would be released from the


                                      -6-
J-S10044-21


probationary period sooner upon the full payment of the costs, fine and

restitution if she remained in good behavior. (See id. at 6-7).

      Approximately one week later, on August 26, 2020, Fitzpatrick filed a

motion to withdraw her plea in which she represented that she did not freely

and voluntarily enter the plea because she felt “threatened by Judge Guido’s

demeanor and remarks to her that she would go to prison.”            (Motion to

Withdraw Plea, 8/26/20, at 1). At the September 15, 2020 hearing on the

motion, Fitzpatrick testified on direct that she was shocked by Judge Guido’s

demeanor and “didn’t hear much of anything else” other than his statement,

“you either take the plea or you go to jail for [five] years.” (N.T. Hearing,

9/15/20, at 4). She explained she had known Judge Guido through her work

as a Court Appointed Special Advocate (CASA) in dependency court and he

had “been nothing but kind,” but at the Call of the List, she “felt like Jesus

when Judas betrayed him for [thirty] pieces of silver.” (Id. at 5). She told

the court she thought she was going to trial that day and wanted to withdraw

the plea now. Fitzpatrick explained her cancer history, hearing problems and

family situation, including caring for her 48-year-old son who suffered from

schizophrenia. (See id. at 4-7).

      On cross-examination, Fitzpatrick testified she could not remember if

Judge Guido or Judge Peck took her plea because it was “a fog.” (Id. at 13).

She   said   that   her   counsel   probably   explained   the   agreement   the

Commonwealth was willing to make in exchange for the plea, but she could


                                      -7-
J-S10044-21


not remember everything that was said, including whether she told her

attorney that she was in “in a fog” or “stressed” due to Judge Guido acting

“out of character.” (Id. at 15). Similarly, she stated she could not remember

what she said to Judge Peck, the substance of the colloquy or whether she

told either Judge Peck or Judge Guido that she had trouble hearing. She also

denied that she committed theft or fraud.           She agreed that she was on

probation, not in jail, because of the plea agreement. The court confirmed

that, although in 2003, Fitzpatrick was diagnosed with PTSD resulting from an

assault, she had not been diagnosed with any mental health infirmities since

taking the plea and her hearing had not changed since that time. (See id. at

7-25).

       Upon the court’s questioning, Fitzpatrick’s counsel3 explained that the

Call of the List was hectic, and Fitzpatrick probably was expecting a calmer

environment.      It was counsel’s opinion that there was more pressure to

resolve cases at that time due to the Covid-19 pandemic. After Judge Guido

asked Fitzpatrick about taking the guilty plea, counsel spoke with her and

Fitzpatrick asked about a nolo contendere plea, which the Commonwealth

ultimately agreed to accept.          Although counsel stated that, in hindsight,

maybe Fitzpatrick did not understand what a nolo plea is, the court stated that


____________________________________________


3Lindsay M. Renard, Esquire, represented Fitzpatrick at the hearings for the
nolo contendere plea and the motion to withdraw and spoke to the court in
her representative capacity. She also is representing Fitzpatrick on appeal.


                                           -8-
J-S10044-21


it had clearly explained what it was. At no time did Fitzpatrick tell counsel

that she felt blind-sided by Judge Guido or threatened to take the plea.

Counsel explained that after Fitzpatrick was sentenced, she followed up with

counsel with additional questions regarding her post-sentence rights and

stated she wanted to appeal the conviction. Counsel confirmed to the court

that, if convicted, Fitzpatrick faced a possible maximum sentence of seven

years as to each count and that, due to the amount allegedly stolen, the

Commonwealth could have argued for a higher sentence. (See id. at 25-30).

     At the close of the hearing, Judge Peck denied the motion to withdraw,

stating that she would have the nolo plea hearing transcribed, although she

clearly remembered the events, and that, despite the hectic Call of the List,

Fitzpatrick appeared in a separate courtroom in front of her where she

knowingly, voluntarily and freely entered the nolo contendere plea. In her

opinion, Judge Peck explains more fully that:

     [Fitzpatrick] testified that Judge Guido told her she would go to
     jail for 5 years if she did not take the plea. This is not an accurate
     recitation of Judge Guido’s statements. Judge Guido instead
     asked [Fitzpatrick] if she wanted to go to trial on her charges after
     hearing that the Commonwealth was offering a probationary
     sentence and advised [Fitzpatrick] that if she was convicted at
     trial she would almost certainly face incarceration. Same is part
     of cautionary practice to ensure defendants are fully informed of
     the bargains available to them. [Fitzpatrick] was subsequently
     given additional time to speak to counsel after Call of the List to
     discuss a plea, a discussion which evidently lasted longer than a
     fleeting moment given that [Fitzpatrick] filled out the 16-question,
     multiple-subpart plea colloquy with her counsel.

           Whatever degree of distress [Fitzpatrick] felt following Call
     of the List (which we did not find was abnormally heightened in

                                     -9-
J-S10044-21


     [Fitzpatrick] outside that which would be naturally felt when faced
     with information that the maximum penalty is five years following
     conviction), it was not Judge Guido who took [Fitzpatrick’s] plea
     but this Court, some time later that morning, in a separate
     proceeding. [Fitzpatrick] did not appear distressed at that time,
     nor did she relay distress to this Court prior to entering her plea.
     Nothing prevented [Fitzpatrick] from expressing any issues or
     disorientation to this Court prior to entering the plea, and, indeed,
     our colloquy of [Fitzpatrick] presented her with ample opportunity
     to alert this Court to any concerns she had about pleading.

           … Indeed, [Fitzpatrick’s] counsel represented at the motion
     hearing that at the time of the plea, “nothing was conveyed to
     [her] [indicating] that [Fitzpatrick] felt blind sided.” At the close
     of the plea proceeding, just prior to sentencing, [Fitzpatrick]
     thoughtfully thanked her counsel for her services, noting that she
     had been “very kind and very considerate,” which was meaningful
     to her as a former employee of MidPenn Legal Services, and
     thanked this Court. It is clear to us, as it was clear to us at the
     time of the plea, that [Fitzpatrick], particularly following both
     colloquies in which she provided appropriate and satisfactory
     answers, understood what she was doing in entering the plea.

           Finally, [Fitzpatrick’s] counsel represented to this Court at
     the motion hearing that it was [Fitzpatrick] who asked counsel
     about the prospect of pleading nolo contendere after observing
     counsel with other clients who were pleading nolo contendere …
     at the time of the plea, counsel represented to this Court that
     [Fitzpatrick] was entering into the plea because “[s]he doesn’t
     want to take this to trial and risk having a felony and more serious
     consequences today.” To the extent [Fitzpatrick] felt compelled
     to enter the plea because of her interaction with Judge Guido, we
     again note there was a break in the time between Call of the List
     and her entry of the plea during which she could and did discuss
     a plea with counsel, clearly desired the benefit of the bargain
     which she did so receive, and at no point did she present any
     indication of compulsion to this Court.           While [Fitzpatrick]
     apparently later regretted her decision to plead, we find that she
     did enter the plea knowingly, voluntarily, and intelligently, and
     that manifest injustice has not been done.

(Trial Court Opinion, 12/18/20, at 10-12). Fitzpatrick timely appealed. She

and the court have complied with Rule 1925. See Pa.R.A.P. 1925.

                                    - 10 -
J-S10044-21


                                               II.

        Fitzpatrick argues that the trial court “failed to address and correct

manifest injustice in denying [her] Motion to Withdraw her plea, after

sentencing, on the basis that her plea was not voluntary and on her assertions

that she was innocent of the charges in question.” (Fitzpatrick’s Brief, at 9).4

She claims that she was distressed at the time she entered the plea because

of the “very personal affront by Judge Guido, someone she previously had

greatly admired and respected, [which] affected her mindset throughout the

rest of the day.” (Id. at 13-14). The Commonwealth responds that the court

properly denied the motion where Fitzpatrick’s answers to both the written

and     on-the-record     Nolo    Contendere         Plea   Colloquies,   her     counsel’s

representations to the court and Fitzpatrick’s active participation in asking to

plead    no-contest     evidence     the       voluntariness   of   her   plea.       (See

Commonwealth’s Brief, at 13).

                                               A.

        We are guided by the following legal principles. “[A]ppellate review of

a nolo contendere plea is the same as for a guilty plea.” Commonwealth v.

Jackson, 569 A.2d 964, 966 (Pa. Super. 1990), appeal denied, 592 A.2d 43

(1990) (citation omitted). “[N]o absolute right to withdraw a guilty plea exists


____________________________________________


4We review a court’s ruling on a motion to withdraw a guilty plea for an abuse
of discretion. See Commonwealth v. Muhammad, 794 A.2d 378, 382 (Pa.
Super. 2002).


                                           - 11 -
J-S10044-21


in Pennsylvania[.]    …    [A] defendant may withdraw his guilty plea after

sentencing only where necessary to correct manifest injustice.          …   [P]ost-

sentence motions for withdrawal are subject to higher scrutiny since the courts

strive to discourage the entry of guilty pleas as sentence-testing devices.”

Commonwealth v. Hart, 174 A.3d 660, 664 (Pa. Super. 2017) (internal

citations and quotation marks omitted).

      To be valid, a guilty plea must be knowingly, voluntarily and intelligently

entered. See Commonwealth v. Pollard, 832 A.2d 517, 522 (Pa.Super.

2003). “[A] manifest injustice occurs when a plea is not tendered knowingly,

intelligently, voluntarily, and understandingly.” Commonwealth v. Gunter,

771 A .2d 767, 771 (Pa. 2001). The Pennsylvania Rules of Criminal Procedure

mandate pleas be taken in open court and require the court to conduct an on-

the-record colloquy to ascertain whether a defendant is aware of his rights

and the consequences of his plea.       See Commonwealth v. Hodges, 789

A.2d 764, 765 (Pa.Super. 2002).          Under Pennsylvania Rule of Criminal

Procedure 590, the court should confirm, inter alia, that a defendant

understands: (1) the nature of the charges to which she is pleading guilty;

(2) the factual basis for the plea; (3) she is giving up her right to trial by jury;

(4) and the presumption of innocence; (5) she is aware of the permissible

ranges of sentences and fines possible; and (6) the court is not bound by the

terms of the agreement unless the court accepts the plea.                      See

Commonwealth v. Watson, 835 A.2d 786 (Pa. Super. 2003). The reviewing


                                      - 12 -
J-S10044-21


Court will evaluate the adequacy of the plea colloquy and the voluntariness of

the resulting plea by examining the totality of the circumstances surrounding

the entry of that plea. See Muhammad, supra at 384.

      Finally, Pennsylvania law presumes a defendant who entered a guilty

plea was aware of what he was doing, and the defendant bears the burden of

proving otherwise. See Pollard, supra at 522. “[A] defendant is bound by

the   statements   which    [she]   makes    during   [her]   plea   colloquy.”

Commonwealth v. Jabbie, 200 A.3d 500, 506 (Pa. Super. 2018) (citation

omitted).   She “may not assert grounds for withdrawing the plea that

contradict statements made when [she] pled guilty, and [she] may not recant

the representations [she] made in court when [she] entered [her] [] plea.”

Id. (citation and internal quotation marks omitted).     “[T]he law does not

require that a defendant be pleased with the outcome of his decision to plead

guilty. The law requires only that a defendant’s decision to plead guilty be

made knowingly, voluntarily, and intelligently.” Id. (citation omitted).

                                      B.

      We first observe that Fitzpatrick concedes that she read and signed a

written plea colloquy, and that Judge Peck conducted a verbal colloquy and

she does not challenge their adequacy. (See Fitzpatrick’s Brief, at 10-16).

Indeed, our review of the colloquies confirms that the colloquies adequately




                                    - 13 -
J-S10044-21


apprised Fitzpatrick of her rights and the consequences of the plea pursuant

to Rule 590.5

       Fitzpatrick    argues,    however,      that   under   the   totality   of   the

circumstances, the plea was involuntary and that her testimony at the hearing

on the motion to withdraw “shed additional light on her subjective state of

mind during and after the entry of the plea.” (Id. at 10). Specifically, she

points to the fact that she had previous professional interactions with Judge

Guido whom she greatly respected, and that “she had such an intense reaction

to his behavior that she was ‘in a fog’ which impacted her understanding of

the remainder of the proceedings.” (Id. at 11) (footnote omitted).6 She also

maintains that her difficulty hearing and understanding the court when she


____________________________________________


5 Specifically, Fitzpatrick affirmed that she understood the charges against
her, what the Commonwealth would have to prove and that they would be
able to do so, and the maximum punishment that could be imposed. She was
advised of the trial rights she would be giving up by pleading guilty and her
limited appellate rights and confirmed that she understood the decision to
plead was hers alone and that no promises or threats were made to induce
her plea.

6On appeal, Fitzpatrick mentions for the first time that Judge Guido referenced
that he would be recusing himself, but then discussed the plea and potential
sentence instead of seeking a different judge to handle the matter. (See
Fitzpatrick’s Brief, at 11). However, at the motion to withdraw hearing, she
did not argue that Judge Guido should have recused himself from conducting
the Call of the List. Hence, any recusal issue is waived for our review. See
Pa.R.A.P. 302(a). Moreover, Judge Guido did not participate in Fitzpatrick’s
case other than in his narrow role of conducting the Call of the List, a local
procedural custom that included last minute negotiations and ensuring that
Fitzpatrick understood the Commonwealth’s plea offer, but did not include
either taking the plea, conducting the colloquy or engaging in substantive
matters. Hence, any argument in this regard would fail.

                                          - 14 -
J-S10044-21


entered the plea, as well as her health conditions and responsibility for her

son, “contributed to her shock, fear, and confusion upon the assertion of Judge

Guido that she would ‘almost certain[ly] end up in jail’ if she did not accept

the plea offer[,]” which was not alleviated by the break in the proceedings or

the fact that another judge ultimately took the plea. (Id. at 12); (see id. at

13).   Finally, she contends that she indicated to Judge Peck that she is

innocent and wanted to challenge the case. (See id. at 14).

       First, we are not persuaded by Fitzpatrick’s claim that her interaction

with Judge Guido during the Call of the List rendered her plea involuntary.

Her characterization of Judge Guido’s statement to her that she faced a five-

year prison term if she did not plead guilty is belied by the record. In fact,

after hearing the facts of the case and that the Commonwealth was offering a

probationary sentence, he confirmed with Fitzpatrick that, despite that offer,

she wanted to go to trial where she would almost certainly face incarceration

if convicted. As explained by the trial court, such is a customary practice by

the Cumberland County judiciary to ensure that a defendant is informed about

her available options.

       Even if, as Fitzpatrick now complains, she was unaware of what she was

doing due to her inability to hear, her reaction to Judge Guido’s statements

that put her “in a fog” and her overall health would not entitle her to relief.

While Fitzpatrick did evidence hearing problems, Judge Peck accommodated

this by repeating herself to ensure that Fitzpatrick heard and understood the


                                    - 15 -
J-S10044-21


court’s questions.   After which, she would fully respond.       (See N.T. Plea

Hearing, at 4-5).

      Further, at the plea colloquy, Judge Peck describes Fitzpatrick as not

exhibiting any more distress than any other defendant would under the

circumstances, and states that she did not present any indication of

compulsion, despite having “ample opportunity to alert [the court] of any

concerns she had about the pleading.” (Trial Ct. Op., at 11). In fact, when

given the opportunity to speak on her own behalf, Fitzpatrick thanked her

counsel for her services, particularly considering her status as a former

employee of MidPenn Legal Services. During the motion hearing, Fitzpatrick’s

counsel even told the court that at the time of the plea, nothing was conveyed

to her indicating Fitzpatrick felt blind-sided. After conducting the colloquy,

Judge Peck found that Fitzpatrick understood what she was doing and was

voluntarily entering a plea. Under these circumstances, Fitzpatrick’s claims

that her plea was involuntary because she was in a fog due to the Call of the

List, her health issues and responsibilities, do not rise to the level of manifest

injustice.   See, e.g., Commonwealth v. Willis, 68 A.3d 997, 1008 (Pa.

Super. 2013) (defendant did not enter involuntary plea to justify its

withdrawal despite claims that he felt tranquilized during colloquy where

counsel did not observe any indication that he was not clear of mind during

plea and court conducted colloquy in which defendant cogently answered all

questions); Commonwealth v. Jackson, supra at 966 (nolo contendere


                                     - 16 -
J-S10044-21


plea entered while on prescription drugs valid where defendant failed to

indicate he did not understand his rights during his plea and he responded

appropriately to all colloquy questions); Commonwealth v. Hazen, 462 A.2d

732, 735 (Pa. Super. 1983) (sedated patient competently entered plea where

lower court stated he showed no signs of being influenced by medication at

plea hearing and where colloquy transcript showed he cogently answered each

question addressed to him).

      Hence, Fitzpatrick’s claim that she did not enter a voluntary plea due to

her reaction to the Call of the List and her hearing, health and personal

responsibilities does not merit relief.

      Neither are we persuaded by Fitzpatrick’s claim that she is innocent and

always intended to go to trial as a ground to withdraw her plea of nolo

contendere.

      [B]y entering a nolo contendere plea, a defendant does not admit
      that he is guilty. … [A] plea of nolo contendere is a plea by which
      a defendant does not expressly admit his guilt, but nonetheless
      waives his right to a trial and authorizes the court for purposes of
      sentencing to treat him as if he were guilty.

Commonwealth v. V.G., 9 A.3d 222, 226 (Pa. Super. Ct. 2010).

      The Commonwealth initially offered Fitzpatrick a plea deal based on her

entering a guilty plea. However, it ultimately agreed to her request that she

be allowed to enter a nolo contendere plea in which she did not admit guilt,

but instead that the evidence, if proven, would establish the elements required

to prove the alleged crimes. At the hearing, her counsel advised the court


                                      - 17 -
J-S10044-21


that Fitzpatrick herself asked about entering a nolo contendere plea and that

she was entering the plea because, although “she feels that in her scope of

her power of attorney she was acting appropriately, [] she understands the

evidence against her.” (N.T. Plea Hearing, at 2). Her Written Plea Colloquy

expressly asked if Fitzpatrick understood that, by pleading nolo contendere,

she was giving up her right to a trial, and she answered yes.

      Because Fitzpatrick expressly acknowledged that she was giving up her

trial rights by entering a nolo contendere plea, she is precluded from recanting

that statement now where the plea was knowingly and voluntarily entered.

See Jabbie, supra at 506. In the totality of the circumstances, Fitzpatrick’s

claim of innocence does not rise to the level of manifest injustice necessary

for the plea’s post-sentence withdrawal.         Hart, 174 A.3d 660, 664.

Accordingly, the trial court properly exercised its discretion in denying

Fitzpatrick’s motion to withdraw her nolo contendere plea. See Muhammed,

supra at 382.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:05/24/2021


                                     - 18 -